Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
         Non-Final Rejection 

The Status of Claims:
Claims 1-35 are pending. 
Claims 1, 6-8, 21-23, 25-26 are rejected. 
Claims 2-5, 9-20,24,27-35 are objected. 


DETAILED ACTION
1. 	Claims 1-35 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a CIP of PCT/US18/39606 

06/26/2018, which claims benefit of 62/525,052 06/26/2017

    Drawings
3.         The drawings filed on 12/23/2019 are accepted by the examiner.  
        IDS
4.          None.



Claim Objections
Claims 2-5,9-20,24,27-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Pour et al (J Natl Cancer Inst. 1984 Jan;72(1):191-4.)
Pour et al discloses that pilocarpine hydrochloride (PH) was administered as a single sc injection (15 mg/kg body wt) to outbred Syrian golden hamsters either prior to, simultaneously with, or after a single 20-mg/kg body weight dose of the pancreatic carcinogen N-nitrosobis{2-oxopropyl)amine(BOP). An additional group was treated with 
These are identical with the claims since it teaches inherently the method for treating pancreatic cancer in a subject in need  comprising administering to the subject a therapeutically effective amount of pilocarpine hydrochloride, cholinergic agonist, to the subject in need thereof

6.	Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Pour et al (Am J Pathol 1983, 112:178-184)
Pour et al discloses that eexperiments were designed to investigate in the hamster model the effect on pancreatic carcinogenesis of bethanechol chloride (BC), which is known to increase pancreatic protein synthesis in rats. Hamsters received a single (15 mg/kg body weight) dose of BC either before, simultaneously with, or after a single dose of N-nitrosobis(2-oxopropyl)amine (BOP; 20 mg/kg body weight). A second group was treated daily with BC (7.5 mg/kg body weight) for 24 weeks, following BOP. The control groups consisted of animals treated with BOP only, with BC only, and with solvent only. The surviving hamsters were killed 46 weeks after BOP treatment. BC, whether given before, simultaneously with, or after BOP, significantly reduced the incidence of pancreatic ductal/ductular carcinomas. The multiplicity, size, and latency of 
These are identical with the claims since it teaches inherently the method for treating pancreatic cancer in a subject in need  comprising administering to the subject a therapeutically effective amount of bethanechol chloride, cholinergic agonist, to the subject in need thereof



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 6-7, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pour et al (J Natl Cancer Inst. 1984 Jan;72(1):191-4.) in view of 
SALAGEN Product Monograph (PRODUCT MONOGRAPH, 9/25/2014, p. 1-33).

Pour et al discloses that pilocarpine hydrochloride (PH) was administered as a single sc injection (15 mg/kg body wt) to outbred Syrian golden hamsters either prior to, simultaneously with, or after a single 20-mg/kg body weight dose of the pancreatic carcinogen N-nitrosobis{2-oxopropyl)amine(BOP). An additional group was treated with PH, once before and once simultaneously with BOP; another group received PH daily for life after BOP and controls were given BOP only. Surviving hamsters were killed 46 weeks after BOP treatment. PH significantly inhibited pancreaticductal-ductular cancer induction, whether it was given once before, simultaneously with. or after BOP. A more pronounced inhibitory effect was seen when PH was administered once before and once simultaneously with BOP (see abstract). It teaches inherently the method for treating pancreatic cancer in a subject in need  comprising administering to the subject a therapeutically effective amount of pilocarpine hydrochloride, cholinergic agonist as in the instant claims 6 -7, to the subject in need thereof



The instant invention, however, differs from the prior art in that the use of  pilocarpine instead of pilocarpine hydrochloride and the frequency of the dosage per a day  and its dose are unspecified . 

SALAGEN Product Monograph  teaches that SALAGEN (pilocarpine HCl) is indicated for: the treatment of the symptoms of xerostomia (dry mouth) due to salivary gland hypofunction caused by radiotherapy for cancer of the head and neck,  the treatment of the symptoms of xerostomia (dry mouth) and xerophthalmia (dry eyes) in patients with Sjögren's syndrome. 


    PNG
    media_image1.png
    246
    719
    media_image1.png
    Greyscale
(see page 3, table )
The following events were reported by head and neck cancer patients at incidences of 1 - 2% at dosages of 15 to 30 mg/d:  (t.i.d.) (=3 times a day) as in the instant claims 25-26
Cardiovascular: tachycardia, 
Digestive: dysphagia, taste perversion, 
Musculoskeletal: myalgias, 
Nervous: tremor, 
Respiratory: epistaxis, sinusitis, voice alteration, 
Skin: pruritis, rash, uriticaria, 
Immune System Disorders: hypersensitivity 
Special Senses: visual impairment, conjunctivitis, eye pain. The following events were 
(see page 9, the first paragraph)

Regarding the Claims 1 and 6,  the use of pilocarpine instead of pilocarpine hydrochloride, the prior art is silent about it. However, it is a known fact that pilocarpine was existed earlier and later, it has been converted to pilocarpine HCl as shown in the prior art. So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to use pilocarpine as an alternative to pilocarpine hydrochloride in order to treat pancreatic cancer. Such a practice is within the purview of the skilled artisan in the art to do so. 
Pour et al expressly discloses that pilocarpine hydrochloride (PH) was administered to inhibit or treat pancreatic cancer by injection, whereas SALAGEN Product Monograph teaches that pilocarpine HCl) can be administered for head and neck cancer patients at dosages of 15 to 30 mg/d: (t.i.d.) (=3 times a day). 
Both prior art are commonly involved in the treatment of cancers. So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to use SALAGEN Product Monograph ‘s guidance of . 

8.	Claims 1, 6,8, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pour et al (Am J Pathol 1983, 112:178-184) in view of Prescribing Information of Duvoid (Paladin Labs Inc., 5/21/2009, p.1-4)

Pour et al discloses that eexperiments were designed to investigate in the hamster model the effect on pancreatic carcinogenesis of bethanechol chloride (BC), which is known to increase pancreatic protein synthesis in rats. Hamsters received a single (15 mg/kg body weight) dose of BC either before, simultaneously with, or after a single dose of N-nitrosobis(2-oxopropyl)amine (BOP; 20 mg/kg body weight). A second group was treated daily with BC (7.5 mg/kg body weight) for 24 weeks, following BOP. The control groups consisted of animals treated with BOP only, with BC only, and with solvent only. The surviving hamsters were killed 46 weeks after BOP treatment. BC, whether given before, simultaneously with, or after BOP, significantly reduced the incidence of pancreatic ductal/ductular carcinomas. The multiplicity, size, and latency of carcinomas were also affected by BC. A more pronounced inhibition of cancer induction occurred in the group treated daily with BC after BOP. The possible mechanisms involved in the inhibitory action of BC on pancreatic carcinogenesis are discussed. (see abstract). 
cholinergic substances  as in the instant claim 8have been shown in some species, including man, to stimulate pancreatic secretion. Bethanechol chloride (BC), a cholinergic substance with mainly muscarinic activity, as in the instant claims 6 and 8 has been found also to increase protein synthesis.(see page 179, the first paragraph)
 It teaches inherently the method for treating pancreatic cancer in a subject in need  comprising administering to the subject a therapeutically effective amount of bethanechol chloride, cholinergic agonist, to the subject in need thereo

The instant invention, however, differs from the prior art in that the use of  bethanechol  instead of bethanechol hydrochloride and the frequency of the dosage per a day  and its oral dose are unspecified .
 
Prescribing Information of Duvoid teaches that bethanechol hydrochloride has predominant muscarinic action and only feeble nicotinic action.  Doses that stimulate micturition and defecation and increase peristalsis do not ordinarily stimulate ganglia or voluntary muscles.  Therapeutic test doses in normal human subjects have little effect on heart rate, blood pressure, or peripheral circulation. (see page 2 , the third pargraph)
DOSAGE AND ADMINISTRATION 
It must be individualized, depending on the type and severity of the condition to be treated.  It is preferable to give the drug when the stomach is empty.  If taken soon after eating, nausea and vomiting may occur.  The usual adult oral dosage is 10 to 50 mg, 3 to 4 times a day as in the instant claims 21-23. The minimum effective dose is 
Regarding the Claims 1 and 6,  the use of bethanechol instead of bethanechol hydrochloride, the prior art is silent about it. However, it is a known fact that bethanechol was existed earlier and later, it has been converted to bethanechol HCl as shown in the prior art. So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to use bethanechol as an alternative to bethanechol hydrochloride in order to treat pancreatic cancer. Such a practice is within the purview of the skilled artisan in the art to do so. 
Pour et al expressly discloses that bethanechol hydrochloride was administered to inhibit or treat pancreatic cancer by injection, whereas Prescribing Information of Duvoid does teach that bethanechol can have predominant muscarinic action at adult oral dosage from 10 to 50 mg, 3 to 4 times a day.
 Both prior art are commonly related to each other with respect to the treatment of pancreatic cancer and the muscarinic action. So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to use Prescribing Information of Duvoid ‘s guidance of the frequency of the dosage per a day  and its oral dose into the Pour method of treating pancreatic cancer so as to make the treatment efficient. This is because the skilled artisan in the art would 
Conclusion
Claims 1, 6-8, 21-23, 25-26 are rejected. 
Claims 2-5,9-20,24,27-35 are objected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/11/2021